
	
		I
		111th CONGRESS
		1st Session
		H. R. 1770
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Salazar (for
			 himself, Mrs. Capito, and
			 Ms. Markey of Colorado) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the National Dam Safety Program Act to establish
		  a program to provide grant assistance to States for the rehabilitation and
		  repair of deficient dams.
	
	
		1.Short titleThis Act may be cited as the
			 Dam Rehabilitation and Repair Act of
			 2009.
		2.Rehabilitation
			 and repair of deficient dams
			(a)DefinitionsSection
			 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended—
				(1)by striking
			 paragraph (3);
				(2)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
				(3)by inserting
			 before paragraph (2) (as redesignated by paragraph (2) of this subsection) the
			 following:
					
						(1)AdministratorThe term Administrator means
				the Administrator of the Federal Emergency Management
				Agency.
						;
				(4)by redesignating
			 paragraphs (4), (5), (6), (7), (8), (9), (10), (11), (12), and (13) as
			 paragraphs (5), (6), (7), (8), (9), (10), (13), (14), (15), and (16),
			 respectively;
				(5)by inserting after
			 paragraph (3) (as redesignated by paragraph (2) of this subsection) the
			 following:
					
						(4)Deficient
				damThe term deficient dam means a dam that the
				State within the boundaries of which the dam is located determines—
							(A)fails to meet
				minimum dam safety standards of the State; and
							(B)poses an
				unacceptable risk to the public.
							;
				and
				(6)by inserting after
			 paragraph (10) (as redesignated by paragraph (4) of this subsection) the
			 following:
					
						(11)Publicly-owned
				dam
							(A)In
				generalThe term publicly-owned dam means a dam that
				is owned by 1 or more State agencies or governments, local governments, or
				municipal governments.
							(B)InclusionsThe
				term publicly-owned dam includes a dam owned by a nonprofit
				organization that—
								(i)is established by
				1 or more State, local, or municipal governments; and
								(ii)provides public
				benefits, such as—
									(I)local flood
				control districts;
									(II)regional public
				water utilities; and
									(III)local irrigation
				districts.
									(12)RehabilitationThe
				term rehabilitation means the repair, replacement, reconstruction,
				or removal of a dam that is carried out to meet applicable State dam safety and
				security
				standards.
						.
				(b)Program for
			 rehabilitation and repair of deficient damsThe National Dam
			 Safety Program Act is amended by inserting after section 8 (33 U.S.C. 467f) the
			 following:
				
					8A.Rehabilitation
				and repair of deficient dams
						(a)Establishment of
				programThe Administrator shall establish, within FEMA, a program
				to provide grant assistance to States for use in rehabilitation of deficient
				dams that are publicly-owned dams.
						(b)Award of
				grants
							(1)Application
								(A)In
				generalA State interested in receiving a grant under this
				section may submit to the Administrator an application for the grant.
								(B)RequirementsAn
				application submitted to the Administrator under this section shall be
				submitted at such time, be in such form, and contain such information as the
				Administrator may prescribe by regulation.
								(2)Grant
								(A)In
				generalThe Administrator may make a grant in accordance with
				this section for rehabilitation of a deficient dam to a State that submits an
				application for the grant in accordance with the regulations prescribed by the
				Administrator.
								(B)Project grant
				agreementThe Administrator shall enter into a project grant
				agreement with the State to establish the terms of the grant and the project,
				including the amount of the grant.
								(3)Applicability of
				requirementsThe
				Administrator shall require a State receiving a grant under this section to
				comply with requirements applicable to contributions of Federal funds under
				section 611(j)(9) of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42
				U.S.C. 5196(j)(9)), as in effect on the date of enactment of
				this section, in carrying out a project funded using amounts from the
				grant.
							(c)Priority
				systemThe Administrator, in consultation with the Board, shall
				develop a risk-based priority system for use in identifying deficient dams for
				which grants may be made under this section.
						(d)Allocation of
				fundsThe total amount of funds appropriated pursuant to
				subsection (h)(1) for a fiscal year shall be allocated for making grants under
				this section to States applying for the grants for that fiscal year as
				follows:
							(1)1/3
				divided equally among applying States.
							(2)2/3
				divided among applying States based on the proportion that—
								(A)the number of
				non-Federal publicly-owned dams that the Secretary of the Army identifies in
				the national inventory of dams maintained under section 6 as constituting a
				danger to human health and that are located within the boundaries of the State;
				bears to
								(B)the number of
				non-Federal publicly-owned dams that are so identified and that are located
				within the boundaries of all applying States.
								(e)Use of
				fundsNone of the funds
				provided in the form of a grant or otherwise made available under this section
				shall be used—
							(1)to rehabilitate a
				Federal dam;
							(2)to perform routine
				operation or maintenance of a dam;
							(3)to modify a dam to
				produce hydroelectric power;
							(4)to increase water
				supply storage capacity; or
							(5)to make any other
				modification to a dam that does not also improve the safety of the dam.
							(f)Cost
				sharingThe Federal share of the cost of rehabilitation of a
				deficient dam for which a grant is made under this section may not exceed 65
				percent of the cost of the rehabilitation.
						(g)Contractual
				requirements
							(1)In
				generalSubject to paragraph (2), as a condition on the receipt
				of a grant under this section, a State that receives the grant shall require
				that each contract and subcontract for program management, construction
				management, planning studies, feasibility studies, architectural services,
				preliminary engineering, design, engineering, surveying, mapping, and related
				services entered into using funds from the grant be awarded in the same manner
				as a contract for architectural and engineering services is awarded
				under—
								(A)chapter 11 of
				title 40, United States Code; or
								(B)an equivalent
				qualifications-based requirement prescribed by the State.
								(2)No proprietary
				interestA contract awarded in accordance with paragraph (1)
				shall not be considered to confer a proprietary interest upon the United
				States.
							(h)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
								(A)$10,000,000 for
				fiscal year 2010;
								(B)$15,000,000 for
				fiscal year 2011;
								(C)$25,000,000 for
				fiscal year 2012;
								(D)$50,000,000 for
				fiscal year 2013; and
								(E)$100,000,000 for
				fiscal year 2014.
								(2)StaffThere
				is authorized to be appropriated to provide for the employment of such
				additional staff of FEMA as are necessary to carry out this section $400,000
				for each of fiscal years 2010 through 2014.
							(3)Period of
				availabilityAmounts made available under this section shall
				remain available until
				expended.
							.
			3.Rulemaking
			(a)Proposed
			 rulemakingNot later than 90 days after the date of enactment of
			 this Act, the Administrator of the Federal Emergency Management Agency shall
			 issue a notice of proposed rulemaking regarding the amendments made by section
			 2 to the National Dam Safety Program Act (33 U.S.C. 467 et seq.).
			(b)Final
			 ruleNot later than 120 days after the date of enactment of this
			 Act, the Administrator of the Federal Emergency Management Agency shall
			 promulgate a final rule regarding the amendments described in subsection
			 (a).
			
